Name: Commission Regulation (EC) No 3141/94 of 21 December 1994 fixing the standard fee per farm return for the 1995 accounting year of the farm accountancy data network
 Type: Regulation
 Subject Matter: economic policy;  farming systems;  accounting
 Date Published: nan

 No L 332/14 Official Journal of the European Communities 22. 12. 94 COMMISSION REGULATION (EC) No 3141/94 of 21 December 1994 fixing the standard fee per farm return for the 1995 accounting year of the farm accountancy data network Whereas the Community Committee on the Farm Accountancy Data Network has not delivered an opinion within the time-limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 9 thereof, Whereas Article 5 of Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implemen ­ ting rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (3) provides that a standard fee shall be fixed to be paid by the Commission to the Member States for each farm return completed ; Whereas Commission Regulation (EC) No 3376/93 (4) fixes the standard fee for the 1994 accounting year at ECU 115 per farm return ; Whereas, as a result of the general rise in costs and its effects on the cost of completing the farm return, the fee should be revised ; Article 1 The standard fee paid by the Commission to Member States for each duly completed farm return is hereby fixed at ECU 120 for the 1995 accounting year. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply for the 1995 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No 109, 23. 6. 1965, p. 1859/65. 0 OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 190, 14. 7. 1983, p. 25. O OJ No L 303, 10 . 12. 1993, p. 11 .